  



Exhibit 10.2

 

Additional Agreement

 

 

In connection with the assignment of that certain Promissory Note, effective May
13, 2013, by Net Element International, Inc., a Delaware corporation, to T1T
Lab, LLC, a Florida limited liability company, K1 Holding Limited, a company
organized under the laws of the British Virgin Islands, hereby agrees that (i)
T1T Lab, LLC will be liable under such promissory note and (ii) Net Element
International, Inc. will no longer be liable under such promissory note.

 

IN WITNESS WHEREOF, the undersigned has executed this Additional Agreement
effective as of the 25th day of September, 2013.

 



K1 HOLDING LIMITED         By: /s/ Andreas Moustras Name: Andreas Moustras
Title: Director


 

